Burgess, J. —
Defendant was convicted and fined by the circuit court of Webster county, upon an information filed therein by the prosecuting attorney of said county, charging him with selling goods, wares and merchandise as a peddler, without a license, by going from place to place in said county.
From the judgment imposing a fine on defendant he appealed the case to the St. Louis court of appeals, which was by that court certified to this court because the record presents a constitutional question.
It is shown by the record that defendant was engaged in selling harrows as the agent and traveling salesman of the American Harrow Company, a wholesale establishment located in the state of Michigan. The company shipped their harrows to an agent at Marshfield in said county, by whom a single or sample harrow, as occasion might require, was loaded upon a wagon, and sent out through the county. In some instances the sample harrow would be sold outright; in others the defendant would take a written order for one harrow, and then deliver the one he had in his wagon to the person making the order, thereby completing the sale; at other times he would take the written order from the customer, return to Marshfield, get another harrow, and deliver it to the party giving the order.
Thomas Garner, a witness for the state, testified that defendant sold and delivered to him one of the American harrows in the spring of 1893, for which he paid him $45.
Counsel for defendant contend: First, that, under the charge, even if the court had jurisdiction, one *528sale, even ont of samples carried, did not constitute the defendant a peddler; second, that defendant was not a peddler, but a commercial traveler or agent, over whom the courts of the state have no jurisdiction; third, that the evidence shows that defendant was only a drummer and not a peddler; fourth, that the statutes of this state defining peddlers and requiring them to take out license, in so far as the sale of wares and merchandise manufactured in other states is concerned, is in conflict with section 1 of article 8 of the constitution of the United States delegating to congress the sole power to regulate commerce among the states.
It is sufficient to say without again going over the same ground, that all of these questions were passed upon by this court in an opinion delivered by Maceaklane, J., in State v. Emert, 103 Mo. 241, and each one of them ruled adversely to the contention of defendant. That case has since been affirmed by the supreme court of the United States, and as the facts therein were on all fours with the facts in this case, it is controlling authority in this.
The judgment is affirmed.
All of this division concur.